UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: VANGUARD CHARLOTTE FUNDS Address of Principal Business Office (Number and Street, City, State, Zip Code): 100 Vanguard Boulevard Malvern, Pennsylvania 19355 Telephone Number (including area code): (610) 669-1000 Name and address of agent for service of process: Heidi Stam P.O. Box 2600 Valley Forge, Pennsylvania 19482 Check appropriate box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes (X ) No ( ) Signatures Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of Malvern and state of Pennsylvania on the 21st day of October, 2011. VANGUARD CHARLOTTE FUNDS BY: /s/ Natalie Bej Natalie Bej, Assistant Secretary Attest: /s/ Barry A. Mendelson Barry A. Mendelson
